DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-4 and 11-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 3-4 and 11-15 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "wherein each sensor element is connected to only one readout element, and wherein each readout element is connected to a plurality of sensor elements of different macro cells, wherein these different macro cells are active during different measurement cycles or two of these macro cells are never simultaneously active.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kubota et al. (Patent No. US 10,739,456 B2) discloses a distance measuring device includes emission circuitry, an optical mechanism system, and measurement circuitry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878